Citation Nr: 1724877	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  00-18 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for spondylolisthesis (low back disability).  

2.  Entitlement to service connection for residuals of a hernia.  

3.  Entitlement to an initial compensable disability rating for the service-connected sinusitis prior to December 16, 2015.  

(The issue of entitlement to waiver of recovery of an overpayment of VA pension benefits in the amount of 415,235.00 is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1975.

This case is before the Board of Veterans' Appeals (Board) on appeal from August 1999 and April 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In the August 1999 rating decision, the RO denied service connection for sinusitis, spondylolisthesis, and hiatal hernia.  

In June 2003, the Veteran testified at a Travel Board hearing at the RO before an Acting Veterans Law Judge (AVLJ).  A transcript of that proceeding is of record.  In June 2009, the Veteran was notified that the AVLJ who conducted the June 2003 hearing had since retired from the Board, and he was afforded an opportunity to appear for another Board hearing with respect to the claims for service connection for sinusitis, a back disability, and residuals of a hernia.  In June 2009 correspondence, the Veteran declined a new hearing on these matters.  

The appeal was remanded for additional development of the record in August 2005 and February 2012.  

Before the case was returned to the Board on appeal, the RO issued a rating decision in April 2016 which granted service connection for sinusitis and assigned a noncompensable rating from December 7, 1998, and a 50 percent rating effective from December 16, 2015.  The Veteran timely appealed the effective date of the 50 percent rating.  In cases such as this, the Veteran is, in essence, appealing the initial rating assigned for a service-connected disability.  Accordingly, consideration must be given to "staged" ratings, i.e., separate disability ratings throughout the entire appeal period, since the grant of service connection, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, the Board must not only consider whether the 50 percent rating is warranted prior to December 16, 2015; but also, whether any compensable rating less than 50 percent is warranted during any period since the effective date of service connection.  Also, as 50 percent is the maximum schedular rating for sinusitis, and the Veteran has indicated satisfaction with that rating, the period from December 16, 2015 onward need not be considered in this appeal.  As such, the issue has been recharacterized accordingly on the cover page of this decision.  

This appeal is now processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to a compensable disability rating for the service-connected sinusitis prior to December 16, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's back disability had its onset many years following discharge from service and is not shown to be otherwise related to any disease, injury or other event in service.  

2.  The Veteran's hernia was first shown many years after discharge from service, and is unrelated to any disease, injury or other event in service.  




CONCLUSIONS OF LAW

1.  Spondylolisthesis was not incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  A hernia was not incurred in service.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  By correspondence dated in May 2002, August 2005, and November 2008, VA notified the Veteran of the information needed to substantiate and complete his claims of service connection, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  See also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's initial claim was denied in 1999, prior to the establishment of the current law and regulation governing VAs duties to notify and assist the Veteran with the development of his claim.  Thus, it would have been impossible for the RO to provide an adequate duty to assist letter prior to the initial adjudication of the claim.  However, multiple duty-to-assist letters have been sent to the Veteran during the course of the appeal since the current law was enacted in November 2000.  These letters have provided the Veteran with all the information necessary to substantiate his claim and have provided notice of all of the current law and regulations pertinent to his claims for service connection.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, VA records, and private treatment records have been obtained and reviewed.  

The Veteran was afforded VA examinations of his back and hernia in 1999, and again in December 2015.  The examiners' findings were based on review of the service treatment records, the VA treatment records, private treatment records, physical examination of the Veteran's abdomen and spine, radiographs, MRI reports, and an interview with the Veteran.  Collectively, the examinations are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Finally, this case was previously remanded in August 2005 and February 2012 for further development.  All development directed by the Board's prior remand in this case has, to the extent possible, been accomplished.  Pertinent records were obtained, to the extent possible, and the Veteran was afforded VA examinations which are adequate to decide the claims on appeal.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The appellant has not identified any pertinent evidence that remains outstanding with respect to this claim.  VA's duty to assist is met.

II.  Service Connection

The Veteran claimed service connection for a hernia and/or residuals therefrom, and for a back disability in his 1998 claim.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2016).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit recently held in Walker v. Shinseki that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

A review of the Veteran's service treatment records (STRs) is negative for complaints or findings with regard to groin pain or back pain.  The Veteran's examination at discharge was normal and the Veteran reported that he was in good health with no complaints.  

Private treatment records show that the Veteran underwent a right inguinal herniorrhaphy in 1982, without any complications.  

A VA examination report from January 1999 is negative for an inguinal hernia.  A small sliding hiatal hernia was noted on examination in January 1999, related to heartburn and pyrosis.  

A January 1999 VA spine examination notes a current diagnosis of severe grade IV spondylolisthesis of L5-S1 with bilateral spondylolysis; anterior L5-S1 herniated nucleus pulposus and mild L4-L5 bulging annulus by MRI of the lumbar spine from August 1994.  

According to the examination report, the Veteran's self-reported a history of pain in the groin beginning in 1973.  The Veteran reported that he subsequently went to sick call on two occasions during service due to groin pain after heavy lifting.  He was reportedly told that he had a hernia.  The Veteran reported that after service he worked as a computer operator from 1980 to 1993, and went to a private doctor for back pain in 1981 and 1982.  

Private orthopedic records from March 1999 note that the Veteran reported that his back had been asymptomatic since 1988, but that his back problem started in 1973 when he reportedly sustained an injury while jumping that caused persistent sacral and perianal pain.  According to his doctor, the pain was due to a hernia.  The Veteran subsequently underwent surgery for the hernia in 1982, but the sacral discomfort persisted.  X-rays from 1992 confirmed a diagnosis of spondylolisthesis.  According to the March 1999 private orthopedist, Dr. P, the Veteran's condition of spondylolisthesis can be congenital or acquired, but is most commonly an acquired condition, as the result of a stress fracture (pars defect).  Dr. P also indicated that these types of stress fractures generally occur during a patient's youth, during a period of increased physical or athletic activity and the patient may not feel symptomatic until later in life.  

At a December 2015 VA examination, no right or left inguinal hernia was detected by the examiner, and there was no indication for a supporting belt.

At a December 2015 VA spine examination, the Veteran reported to the examiner that he was found with an inguinal hernia at the time of discharge from service, and had been treated for back pain during service.  

The examiner opined that the Veteran's current lumbar disability and status post herniorrhaphy were less likely than not related to service.  The examiner based her opinion on the objective findings in the medical evidence, including a negative examination at the time of discharge, when the Veteran specifically indicated that he was in good health; a lack of any evidence of complaints or treatment for groin or back pain in service; and, the first evidence of a hernia was not documented until 1982, seven years after discharge from service.  Moreover, the examiner pointed out that there had been no recurrence of the hernia.  

There is no medical opinion to the contrary.  

The Board is mindful of Dr. P's March 1999 opinion that, in essence, spondylolisthesis can be acquired as a result of a vertebral stress fracture which can often occur during one's youth, but not present as symptomatic until later in life; however, the examiner did not specifically opine as to such a likelihood in the Veteran's particular case.  Moreover, Dr. P's opinion was provided based on an assumption that the Veteran suffered in-service trauma, which is not consistent with what is actually shown in the STRs.  

While the Veteran is competent to state when his groin/back pain began, his statements have been inconsistent with the objective findings.  The STRs neither reflect that any injury occurred during service nor that the Veteran received treatment for groin or back pain in service.  Moreover, the Veteran himself reported at the time of discharge that he was in good health with no medical complaints.  

While the Board is often prohibited from finding lay evidence not credible on the sole basis of a lack of contemporaneous medical records, silence in a medical record can sometimes be relied upon as contradictory evidence; specifically, the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring) (discussing credibility in relation to medical evidence); Fed. R. Evid . 803 (7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

Here, there is no indication that the Veteran's STRs are incomplete.  

Furthermore, even if the Veteran experienced groin pain in service, which was ultimately found to be an inguinal hernia, the evidence reflects that the Veteran's inguinal hernia was repaired in 1982, without subsequent recurrence.  Accordingly, the Board finds that the Veteran does not have a current hernia disability for which service connection would apply.  The Veteran filed his claim of service connection many years following the 1982 hernia repair, and therefore the Board further finds that no hernia was present at any time during the pendency of this claim.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).  

A claim for service connection requires medical evidence showing that a current disability exists.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  Under 38 U.S.C.A. § 1110, it is essential that there be a current disability in order to establish service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Absent proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

Finally, the Board notes that the Veteran is not competent to provide a medical opinion on causation of his spondylolisthesis as he does not possess the requisite medical expertise to address this complicated medical question.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and service connection for an inguinal hernia and spondylolisthesis of the spine is not warranted.  As the preponderance of the evidence weighs against the claims, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for an inguinal hernia is denied.  

Service connection for spondylolisthesis is denied.  


REMAND

In his VA Form 9, substantive appeal to the Board, received in February 2017, the Veteran requested to appear at a Travel Board hearing before a Veterans Law Judge to present testimony on the issue of entitlement to an initial compensable rating for the service-connected sinusitis prior to December 16, 2015.  

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  The Veteran is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if he so chooses.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700.  In light of the Veteran's request, the issue of entitlement to an initial compensable rating for the service-connected sinusitis prior to December 16, 2015, is remanded for the Veteran to be scheduled for a Travel Board hearing at the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO for the purpose of presenting testimony on the issue of entitlement to a compensable disability rating for the service-connected sinusitis prior to December 16, 2015.  The RO should notify the Veteran and his representative of the date, time and place of the hearing.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


